DETAILED ACTION
This office action is in response to the communication received on 10/04/2021 concerning application no. 15/580,940 filed on 12/08/2017.
Claims 1-32 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s comments for claim 31, see page 12, filed 10/04/2021, with respect to the claim interpretation under 35 U.S.C. 112(f), are appreciated and appear accurate. The claim interpretation under 35 U.S.C. 112(f), as established in the previous rejections, is still applied.

Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. 
Applicant argues that the combination of Barthe, Behar, and Arunachalam does not obviate the claims 1, 18, and 31-32. Applicant argues that Barthe describes techniques for cosmetic enhancement and that Barthe describes array based systems as “cumbersome and expensive and cannot in general produce output energy with a high degree of control or flexibility”. Furthermore, the arrangement of Barthe is of an array of apertures that are using one array. Applicant argues that this is due to the fact that the array based systems are cumbersome and expensive and do not produce high degree of control or flexibility. Applicant argues that one with ordinary skill in the art would not modify Barthe due to these reasons.
Examiner respectfully disagrees. As discussed in the Action filed on 03/03/2021, “With regards to the Applicant’s arguments about hindsight reasoning, Examiner notes that while Barthe provides the mask in the context of cosmetic enhancement, paragraph 0022 of Barthe teaches that the various embodiments described in the specification can be applied in medical contexts. Furthermore, even if the 
Regarding claimed use of the 2D array, the ultrasound system used by Arunachalam is a 4x4 array Sonotherm 1000 by Labthermics. This therapy system is disclosed by the Labthermics website (See attached NPL) as a system that is able to use 16 sectors for ultrasound heating that are each independently controlled and allow for energy deposition to vary dynamically throughout therapy (Page 3 of Labthermics). This system enables the dynamic control of each of 16 separate applicator sectors (Page 2 of Labthermics). As such, it would be clear to one with ordinary skill in the art that the 2D ultrasound array used by Arunachalam is not cumbersome as each sector is able to be dynamically controlled and allow for uniform heating of target tissues. Furthermore, as per the FDA report, the Sonotherm 1000 system was given premarket approval in 1989 (FDA report on the ultrasound array: https://fda.report/PMA/P880062). Such a well-established ultrasound heating system would be a cost-effective component to utilize at the time of filing.
  Furthermore, the Arunachalam reference teaches the use of a 2D array of temperature sensors as it allow for improved thermal sensitivity and dimensional stability for real-time temperature monitoring (Conclusion section of the Abstract of Arunachalam). Such an arrangement would be beneficial as it provides for the fast and accurate characterization of two-dimensional temperature distributions over large surface areas (Conclusion section of the Abstract of Arunachalam). Given its fast and accurate data collection, with improved sensitivity and stability for real-time monitoring, one with ordinary skill in the art would find such an arrangement for a temperature sensor array extremely appealing in collaboration with ultrasound usage. 
.

Drawings
The drawings were received on 10/04/2021. These drawings are acceptable.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“means for presenting information…” in claim 31, line 12: Paragraph 0007 teaches that a user interface is used to present information relating to the flow of heat over a period of time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 13-15, 17-27, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over K. Arunachalam et al. ("Performance Evaluation of a Conformal Thermal Monitoring Sheet (TMS) Sensor Array for Measurement of Surface Temperature Distributions During Superficial Hyperthermia Treatments", June 2008, International Journal of Hyperthermia, 24(4), pages 313-325 (Year: 2008)) in view of Behar (PGPUB No. US 2011/0087096).

Regarding claims 1, 18, and 32, Barthe teaches a system comprising:
one or more ultrasound transducers (Paragraph 0041 teaches that the primary energy source 102 can have various acoustic sources that transmit energy through the apertures 110. See Fig. 1 and 3-4 that show the arrangement in a 2D array); 
one or more temperature sensors (Paragraph 0041 teaches that the mask 108 can hold temperature sensors. See Fig. 1 or 3); 
a user interface (Paragraph 0041 teaches that the control system 130 can be coupled with a video monitor. See Fig. 1); and 
one or more processors (Control system 130) configured to: 
Paragraph 0048 teaches that the system is able to create a thermal effect in the area of the treatment region 114); 
wherein the one or more ultrasound transducers and the one or more temperature sensors are configured to be external to the patient when delivering the ultrasound to the target point of tissue and sensing the temperature of the other tissue, respectively (Paragraphs 0022 and 0026 teach that the device can be placed on the skin and focus energy on the skin. Paragraph 0044 teaches that the bio-effects are observed and the treatment area 114 and the proximate tissue is observed. Fig. 3 shows the system over a layer 116 to deliver the energy below the layer. Paragraph 0041 teaches that the primary energy source 102 can have various acoustic sources that transmit energy through the apertures 110. Paragraph 0041 teaches that the mask 108 can hold temperature sensors).
While Barthe teaches the use of temperature sensors, Barthe is silent regarding a system comprising:
ultrasound transducers that are arranged in a two dimensional array;
temperature sensors that are arranged in a two dimensional array;
one or more processors configured to: 
control the two-dimensional array of ultrasound transducers to cease delivering ultrasound to the target point of tissue to heat the target point of tissue at a first time; 
control the two-dimensional array of temperature sensors to sense temperatures of the target point of tissue and other tissue of the patient proximate to the target point of tissue a plurality of times over a period of time after the target point of tissue has been heated, wherein the period of time is after the first time; and 
present, via the user interface, information indicating flow of heat from the target point of tissue to the other tissue over the period of time based on the sensed temperatures to facilitate characterization of at least one of anatomy or function of the tissue.

one or more processors (Controller 114) configured to: 
control the one or more ultrasound transducers to cease delivering ultrasound to the target point of tissue to heat the target point of tissue at a first time (Paragraph 0098 teaches that the ultrasound delivery is reduced or shut off at step 308. Fig. 3 shows a flowchart that has a circular logic component that provides sufficient teaching of delivering and stopping ultrasound delivery multiple times. Paragraph 0075 teaches that an array of transducers can be used); 
control the one or more temperature sensors to sense temperatures of the target point of tissue and other tissue of the patient proximate to the target point of tissue a plurality of times over a period of time after the target point of tissue has been heated, wherein the period of time is after the first time (Paragraph 0098 teaches that the temperature is measured at one or more locations during step 308. This measurement can occur after the ultrasound delivery is shut off. Paragraph 0104 teaches that the temperature data acquired in step 306 is analyzed and the tumors are located along with the non-tumorous area. The temperature of the tumors is in relation to the normal tissues. Paragraph 0078 teaches that the tumorous targets are identified based on the temperature gradient difference they have from the normal tissue); and 
present, via the user interface (Monitor 118), information indicating flow of heat from the target point of tissue to the other tissue over the period of time based on the sensed temperatures to facilitate characterization of at least one of anatomy or function of the tissue (Paragraph 0083 teaches that the monitor 118 can display temperature maps. Paragraph 0102 teaches that the maps can show both energy absorption and cooling rate).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of temperature measurements to 
While Behar teaches the use of temperature sensors and ultrasound transducers, Behar is silent regarding a system comprising:
ultrasound transducers that are arranged in a two dimensional array; and
temperature sensors that are arranged in a two dimensional array.
In an analogous imaging field of endeavor, regarding the monitoring of tissue temperature, Arunachalam teaches a system, comprising:
ultrasound transducers that are arranged in a two dimensional array (Page 2, paragraph 1, teaches that the heating is done with the Sonotherm 1000 4x4 array 3.4 MHz ultrasound heating device1); and
temperature sensors that are arranged in a two dimensional array (Fig. 6 shows the TMS array with a 4x4 array of dots indicating sensor locations).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe and Behar, which both taught the use of a plurality of temperature sensors, with Arunachalam’s teaching of temperatures sensors and ultrasound transducers arranged in a two dimensional manner. This modified apparatus would allow for improved thermal sensitivity and dimensional stability for real-time temperature monitoring (Conclusion section of the Abstract of Arunachalam). 

Regarding claims 2 and 19, modified Barthe teaches the system in claim 1, as discussed above.
Barthe further teaches a system, 
Paragraph 0048 teaches that that a thermal effect area 302 is made in the treatment region 114. Fig. 3 shows that multiple thermal effect regions 302 in region 114 with the output 112 directed to on thermal effect region 302), and
control the one of more ultrasound transducers to deliver ultrasound to a respective point of the plurality of target points of tissue to heat the target point of tissue (Paragraph 0041 teaches that the primary energy source 102 can have various acoustic sources that transmit energy through the apertures 110. See Fig. 1 or 3. Paragraph 0048 teaches that the system is able to create a thermal effect in the area of the treatment region 114).
While Barthe teaches the use of temperature sensors, Barthe is silent regarding a system, 
ultrasound transducers that are arranged in a two dimensional array; 
temperature sensors that are arranged in a two dimensional array;
wherein the one or more processors are configured to, iteratively, for each respective target point of tissue of the plurality of target points of tissue: 
control the two-dimensional array of temperature sensors to sense a temperatures of the respective target point of tissue and other tissue of the patient proximate to the respective target point of tissue a plurality of times over a period of time after the respective target point of tissue has been heated, and 
wherein the one or more processors are configured to present, via the user interface, information indicating flow of heat from the plurality of target points of tissue to the other tissue over the periods of time based on the sensed temperatures to facilitate characterization of the at least one of anatomy or function of the tissue.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue for medical purposes, Behar teaches a system,
wherein the one or more processors are configured to, iteratively, for each respective target point of tissue of the plurality of target points of tissue (Paragraph 0098 teaches that the ultrasound delivery is reduced or shut off at step 308. Fig. 3 shows a flowchart that has a circular logic component that provides sufficient teaching of delivering and stopping ultrasound delivery multiple times): 
control the one or more temperature sensors to sense a temperatures of the respective target point of tissue and other tissue of the patient proximate to the respective target point of tissue a plurality of times over a period of time after the respective target point of tissue has been heated (Paragraph 0098 teaches that the temperature is measured at one or more locations during step 308. This measurement can occur after the ultrasound deliver is shut off. Paragraph 0104 teaches that the temperature data acquired in step 306 is analyzed and the tumors are located along with the non-tumorous area. Paragraph 0078 teaches that the tumorous targets are identified based on the temperature gradient difference they have from the normal tissue), and 
wherein the one or more processors are configured to present, via the user interface (Monitor 118), information indicating flow of heat from the plurality of target points of tissue to the other tissue over the periods of time based on the sensed temperatures to facilitate characterization of the at least one of anatomy or function of the tissue (Paragraph 0083 teaches that the monitor 118 can display temperature maps. Paragraph 0102 teaches that the maps can show both energy absorption and cooling rate).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of iteratively targeting thermal regions for tissue characterization. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).
While Behar teaches the use of temperature sensors, Behar is silent regarding a system comprising:
ultrasound transducers that are arranged in a two dimensional array; and
temperature sensors that are arranged in a two dimensional array.

ultrasound transducers that are arranged in a two dimensional array (Page 2, paragraph 1, teaches that the heating is done with the Sonotherm 1000 4x4 array 3.4 MHz ultrasound heating device); and
temperature sensors that are arranged in a two dimensional array (Fig. 6 shows the TMS array with a 4x4 array of dots indicating sensor locations).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe and Behar, which both taught the use of a plurality of temperature sensors, with Arunachalam’s teaching of temperatures sensors and ultrasound transducers arranged in a two dimensional manner. This modified apparatus would allow for improved thermal sensitivity and dimensional stability for real-time temperature monitoring (Conclusion section of the Abstract of Arunachalam). 

Regarding claims 3 and 20, modified Barthe teaches the system in claim 1, as discussed above. 
Barthe further teaches a system, wherein the one or more processors are configured to: 
control the one or more ultrasound transducers to deliver ultrasound to the target point of tissue until the target point of tissue is heated to a target temperature (Paragraph 0006 teaches that the desired temperature can be created and controlled. Paragraph 0035 teaches a temperature modulator can be used to modulate the temperature of the mask. Paragraph 0041 teaches that these temperature controls can be active or passive). 
While Barthe teaches the use of temperature sensors, Barthe is silent regarding a system, 
ultrasound transducers that are arranged in a two dimensional array; and
temperature sensors that are arranged in a two dimensional array;
wherein the one or more processors are configured to:

In an analogous imaging field of endeavor, regarding ultrasound heating of tissue for medical purposes, Behar teaches a system, wherein the one or more processors are configured to:
control the one or more temperature sensors to sense the temperature of the other tissue the plurality of times over the period of time after the target point of tissue has been heated to the target temperature (Paragraph 0098 teaches that the temperature is measured at one or more locations during step 308. This measurement can occur after the ultrasound deliver is shut off. Paragraph 0104 teaches that the temperature data acquired in step 306 is analyzed and the tumors are located along with the non-tumorous area. Paragraph 0078 teaches that the tumorous targets are identified based on the temperature gradient difference they have from the normal tissue).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of sense temperature of tissue a plurality of times. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).
While Behar teaches the use of temperature sensors, Behar is silent regarding a system comprising:
ultrasound transducers that are arranged in a two dimensional array; and
temperature sensors that are arranged in a two dimensional array. 
In an analogous imaging field of endeavor, regarding the monitoring of tissue temperature, Arunachalam teaches a system, comprising:
ultrasound transducers that are arranged in a two dimensional array (Page 2, paragraph 1, teaches that the heating is done with the Sonotherm 1000 4x4 array 3.4 MHz ultrasound heating device); and
Fig. 6 shows the TMS array with a 4x4 array of dots indicating sensor locations).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe and Behar, which both taught the use of a plurality of temperature sensors, with Arunachalam’s teaching of temperatures sensors and ultrasound transducers arranged in a two dimensional manner. This modified apparatus would allow for improved thermal sensitivity and dimensional stability for real-time temperature monitoring (Conclusion section of the Abstract of Arunachalam). 

Regarding claims 4 and 21, modified Barthe teaches the system in claim 3, as discussed above. 
However, Barthe is silent regarding a system, wherein the target temperature comprises a target temperature increase within a range from substantially 0.1 degrees C to substantially 6 degrees C.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue for medical purposes, Behar teaches a system, wherein the target temperature comprises a target temperature increase within a range from substantially 0.1 degrees C to substantially 6 degrees C (Paragraph 0073 teaches that the ultrasound raises the temperature no more than 3 degrees Celsius).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of target temperature control between 0.1 degrees to 6 degrees Celsius. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).

Regarding claims 5 and 22, modified Barthe teaches the system in claim 1, as discussed above. 
Barthe further teaches a system, each of the plurality of temperature sensors configured to sense temperature of a respective portion of the other tissue (Paragraph 0041 teaches that the mask 108 can hold a temperature sensors. Fig. 3 shows that the target regions 302 are located between the mask components 108). 
While Barthe teaches the use of temperature sensors, Barthe is silent regarding a system, 
temperature sensors that are arranged in a two dimensional array;
wherein the one or more processors are configured to present, via the user interface, information indicating flow of heat from the target point of tissue to the respective portions of the other tissue over the period of time based on the temperatures sensed by the two-dimensional array of temperature sensors over the period of time to facilitate characterization of the at least one of anatomy or function of the tissue.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue for medical purposes, Behar teaches a system, wherein the one or more processors are configured to present, via the user interface, information indicating flow of heat from the target point of tissue to the respective portions of the other tissue over the period of time based on the temperatures sensed by the plurality of temperature sensors over the period of time to facilitate characterization of the at least one of anatomy or function of the tissue (Paragraph 0104 teaches that the temperature data acquired in step 306 is analyzed and the tumors are located along with the non-tumorous area. Paragraph 0078 teaches that the tumorous targets are identified based on the temperature gradient difference they have from the normal tissue. Paragraph 0083 teaches that the monitor 118 can display temperature maps. Paragraph 0102 teaches that the maps can show both energy absorption and cooling rate).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of display of temperature with respect to the studied tissue. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).
While Behar teaches the use of temperature sensors, Behar is silent regarding a system comprising:
temperature sensors that are arranged in a two dimensional array.

temperature sensors that are arranged in a two dimensional array (Fig. 6 shows the TMS array with a 4x4 array of dots indicating sensor locations).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe and Behar, which both taught the use of a plurality of temperature sensors, with Arunachalam’s teaching of temperatures sensors and ultrasound transducers arranged in a two dimensional manner. This modified apparatus would allow for improved thermal sensitivity and dimensional stability for real-time temperature monitoring (Conclusion section of the Abstract of Arunachalam). 

Regarding claims 7 and 24, modified Barthe teaches the system in claim 1, as discussed above. 
Barthe further teaches a system, wherein the other tissue surrounds the target point (Fig. 3 shows the target areas 302 are separate from the other regions in the treatment region 114).

Regarding claim 8, modified Barthe teaches the system in claim 1, as discussed above. 
Barthe further teaches a system, wherein, to control the one or more ultrasound transducers to deliver the ultrasound to the target point of tissue to heat the target point of tissue (Paragraph 0048 teaches that the thermal effect occurs in the area 302 in the treatment region 114), the one or more processors are configured to control the one or more ultrasound transducers to deliver an ultrasound beam focused on the target point of tissue (Paragraph 0026 teaches that the system is configured such that the energy is focused onto one point. Paragraph 0050 teaches that the energy source can be an ultrasound source).
While Behar teaches the use of temperature sensors, Behar is silent regarding a system comprising:
ultrasound transducers that are arranged in a two dimensional array.

ultrasound transducers that are arranged in a two dimensional array (Page 2, paragraph 1, teaches that the heating is done with the Sonotherm 1000 4x4 array 3.4 MHz ultrasound heating device).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe and Behar, which both taught the use of a plurality of temperature sensors, with Arunachalam’s teaching of temperatures sensors and ultrasound transducers arranged in a two dimensional manner. This modified apparatus would allow for improved thermal sensitivity and dimensional stability for real-time temperature monitoring (Conclusion section of the Abstract of Arunachalam). 

Regarding claims 9 and 26, modified Barthe teaches the system in claim 1, as discussed above. 
Barthe further teaches a system, wherein the one or more processors are further configured to: 
control the one or more temperature sensors to sense a temperature of at least one of the target point or the other tissue during delivery of the ultrasound to the target point of tissue (Paragraph 0041 teaches that the mask can hold temperature sensors. Paragraph 0026 teaches that the temperature can be modulated and controlled).
While Barthe teaches the use of temperature sensors, Barthe is silent regarding a system, 
ultrasound transducers that are arranged in a two dimensional array; and
temperature sensors that are arranged in a two dimensional array; and 
determine whether to control the one or more ultrasound transducers to continue to deliver the ultrasound to the target point of tissue based on the temperature sensed during the delivery of the ultrasound to the target point of tissue.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue for medical purposes, Behar teaches a system, determine whether to control the one or more ultrasound transducers to Paragraph 0101 teaches that the ultrasound delivery can be continued if the heating by the all the needles is not completed. Paragraph 0106 teaches that the ultrasound transmission can be assessed as completed based on the previously acquired temperature data).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of control the delivery of ultrasound to a target tissue. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).
While Behar teaches the use of temperature sensors, Behar is silent regarding a system comprising:
ultrasound transducers that are arranged in a two dimensional array; and
temperature sensors that are arranged in a two dimensional array.
In an analogous imaging field of endeavor, regarding the monitoring of tissue temperature, Arunachalam teaches a system, comprising:
ultrasound transducers that are arranged in a two dimensional array (Page 2, paragraph 1, teaches that the heating is done with the Sonotherm 1000 4x4 array 3.4 MHz ultrasound heating device); and
temperature sensors that are arranged in a two dimensional array (Fig. 6 shows the TMS array with a 4x4 array of dots indicating sensor locations).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe and Behar, which both taught the use of a plurality of temperature sensors, with Arunachalam’s teaching of temperatures sensors and ultrasound transducers arranged in a two dimensional manner. This modified apparatus would allow for improved thermal sensitivity and dimensional stability for real-time temperature monitoring (Conclusion section of the Abstract of Arunachalam). 

Regarding claims 10 and 27, modified Barthe teaches the system in claim 1, as discussed above. 
However, Barthe is silent regarding a system, wherein the one or more processors are configured to present, via the user interface, a map indicating the flow of heat from the target point of tissue to the other tissue over the period of time based on the sensed temperatures to facilitate characterization of at least one of anatomy or function of the tissue.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue for medical purposes, Behar teaches a system, wherein the one or more processors are configured to present, via the user interface, a map indicating the flow of heat from the target point of tissue to the other tissue over the period of time based on the sensed temperatures to facilitate characterization of at least one of anatomy or function of the tissue (Paragraph 0083 teaches that the monitor 118 can display temperature maps. Paragraph 0102 teaches that the maps can show both energy absorption and cooling rate. Paragraph 0021 teaches that the temperature can be monitored over a plurality of times. Paragraph 0075 teaches that that the monitoring can occur in real-time).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of a temperature map showing the display of tissue. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).

Regarding claims 13 and 30, modified Barthe teaches the system in claim 1, as discussed above. 
Barthe further teaches a system, wherein the information indicating flow of heat from the target point of tissue to the other tissue over the period of time indicates an anisotropic characteristic of the tissue (Paragraph 0053 teaches that the mask surface can be three-dimensional and the function in Fig. 8 covers the x, y, and z coordinates. Fig. 3 shows the target areas 302 are separate from the other regions in the treatment region 114).
	

Barthe further teaches a system, further comprising a flexible device configured to be attached to the patient (Paragraph 0048 teaches that the layer 108A can be a plastic film. Paragraphs 0022 and 0026 teach that the device can be placed on the skin and focus energy on the skin), wherein the flexible device comprises: 
at least one power source (Primary energy source 102. Paragraph 0041 teaches that the energy source can be coupled with coupling medium 106); 
signal generation circuitry powered by the at least one power source (Paragraph 0041 teaches that the primary source 102 is an energy power source 102 and it is connected to the control system 130 which has rechargeable batteries); and 
at least one of the one or more processors configured to control the signal generation circuitry to apply at least one signal to a selected one or more ultrasound transducers and thereby control the one or more ultrasound transducers to deliver ultrasound to the target point of tissue (Paragraph 0041 teaches that the control system 130 is connected to the primary source 102 and is able to control is for ultrasound delivery through the apertures 110 in the system. See Fig. 1).
However, Barthe and Behar is silent regarding a system comprising:
ultrasound transducers that are arranged in a two dimensional array.
In an analogous imaging field of endeavor, regarding the monitoring of tissue temperature, Arunachalam teaches a system, comprising:
ultrasound transducers that are arranged in a two dimensional array (Page 2, paragraph 1, teaches that the heating is done with the Sonotherm 1000 4x4 array 3.4 MHz ultrasound heating device2).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe and Behar, which both taught the use of a 

Regarding claim 15, modified Barthe teaches the system in claim 14, as discussed above. 
Barthe further teaches a system, wherein the one or more temperature sensors comprise a plurality of temperature sensors, and wherein the flexible device further comprises the plurality of temperature sensors (Paragraph 0048 teaches that the layer 108A can be a plastic film. Paragraph 0041 teaches that the mask 108 can hold temperature sensors. Fig. 3 shows the mask 108 connected to the layer 108A).
While Barthe and Behar teaches the use of temperature sensors, Barthe is silent regarding a system comprising:
temperature sensors that are arranged in a two dimensional array. 
In an analogous imaging field of endeavor, regarding the monitoring of tissue temperature, Arunachalam teaches a system, comprising:
temperature sensors that are arranged in a two dimensional array (Fig. 6 shows the TMS array with a 4x4 array of dots indicating sensor locations).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe and Behar, which both taught the use of a plurality of temperature sensors, with Arunachalam’s teaching of temperatures sensors arranged in a two dimensional manner. This modified apparatus would allow for improved thermal sensitivity and dimensional stability for real-time temperature monitoring (Conclusion section of the Abstract of Arunachalam).

Regarding claim 17, modified Barthe teaches the system in claim 14, as discussed above. 
Paragraph 0048 teaches that the layer 108A can be a plastic film. Paragraph 0041 teaches that system is connected to a control unit 130 that has video monitoring and input and output systems that is it connected to), wherein the interface device comprises: 
at least one of the one or more processors (In order for the control system 130 to function in the recited manner via electrical components, a processing unit is inherently present); and 
the user interface (Paragraph 0041 teaches the connection of the control system 130 can comprise an input output (I/O) system 140, such as a touch panel, switches, indicators, and audible alarms).

Regarding claims 23, modified Barthe teaches the method in claim 18, as discussed above. 
Barthe further teaches a method, wherein the tissue comprises a three-dimensional volume of tissue comprising the target point of tissue and the other tissue proximate to the target point (Paragraph 0053 teaches that the mask surface can be three-dimensional and the function in Fig. 8 covers the x, y, and z coordinates. Fig. 3 shows the target areas 302 are separate from the other regions in the treatment region 114).

Regarding claim 25, modified Barthe teaches the method in claim 18, as discussed above. 
Barthe further teaches a method, wherein delivering the ultrasound comprises delivering the ultrasound beam focused on the target point of tissue (Paragraph 0026 teaches that the system is configured such that the energy is focused onto one point. Paragraph 0050 teaches that the energy source can be an ultrasound source).

Regarding claim 31, Barthe teaches a system comprising: 
Paragraph 0041 teaches that the primary energy source 102 can have various acoustic sources that transmit energy through the apertures 110. Paragraph 0048 teaches that the system is able to create a thermal effect in the area of the treatment region 11. Paragraphs 0022 and 0026 teach that the device can be placed on the skin and focus energy on the skin. Fig. 3 shows the system over a layer 116 to deliver the energy below the layer. Paragraph 0041 teaches that the primary energy source 102 can have various acoustic sources that transmit energy through the apertures 110. Paragraph 0041 teaches that the mask 108 can hold temperature sensors. Paragraph 0029 teaches that the energy delivery can be time varying), 
means for sensing a temperature of other tissue of the patient proximate to the target point of tissue a plurality of times over a period of time after the target point of the tissue has been heated, wherein the period of time is after the first time, and wherein the means for sensing is external to the patient when sensing the temperature (Paragraph 0041 teaches that the mask 108 can hold temperature sensors. Paragraph 0044 teaches that the bio-effects are observed and the treatment area 114 and the proximate tissue is observed. Paragraph 0029 teaches that the energy delivery can be time varying).
While Barthe teaches the use of temperature sensors, Barthe is silent regarding a system comprising:
wherein the means for delivering includes a two-dimensional array of ultrasound transducers;
wherein the means for sensing includes a two-dimensional array of temperature sensors;
means for presenting information indicating flow of heat from the target point of tissue to the other tissue over the period of time based on the sensed temperatures to facilitate the characterization of at least one of anatomy or function of the tissue.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue for medical purposes, Behar teaches a system comprising:
Paragraph 0104 teaches that the temperature data acquired in step 306 is analyzed and the tumors are located along with the non-tumorous area. Paragraph 0078 teaches that the tumorous targets are identified based on the temperature gradient difference they have from the normal tissue. Paragraph 0083 teaches that the monitor 118 can display temperature maps. Paragraph 0102 teaches that the maps can show both energy absorption and cooling rate).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Barthe with Behar’s teaching of temperature measurements to identify tissues and their surrounding areas. This modified system would allow a user to identify the traits of the target tissue with reduced chances of false negative results in a cost-effective manner (Paragraph 0005 of Behar).
While Behar teaches the use of temperature sensors, Behar is silent regarding a system comprising:
wherein the means for delivering includes a two-dimensional array of ultrasound transducers;
wherein the means for sensing includes a two-dimensional array of temperature sensors.
In an analogous imaging field of endeavor, regarding the monitoring of tissue temperature, Arunachalam teaches a system, comprising:
wherein the means for delivering includes a two-dimensional array of ultrasound transducers (Page 2, paragraph 1, teaches that the heating is done with the Sonotherm 1000 4x4 array 3.4 MHz ultrasound heating device3); and
wherein the means for sensing includes a two-dimensional array of temperature sensors (Fig. 6 shows the TMS array with a 4x4 array of dots indicating sensor locations).
. 

Claims 11 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Barthe (PGPUB No. US 2015/0080771) in view of Behar (PGPUB No. US 2011/0087096) further in view of K. Arunachalam et al. ("Performance Evaluation of a Conformal Thermal Monitoring Sheet (TMS) Sensor Array for Measurement of Surface Temperature Distributions During Superficial Hyperthermia Treatments", June 2008, International Journal of Hyperthermia, 24(4), pages 313-325 (Year: 2008)) further in view of  Kaczkowski et al. (PGPUB No. US 2007/0106157).

Regarding claims 11 and 28, modified Barthe teaches the system in claim 10, as discussed above.
However, the combination of Barthe, Behar, and Arunachalam are silent regarding a system, wherein the one or more processors are configured to present the map and a depiction of anatomy of the tissue in an overlayed relationship.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue, Kaczkowski teaches a system wherein the one or more processors are configured to present the map and a depiction of anatomy of the tissue in an overlayed relationship (Paragraph 0007 teaches that a spatio-temporal temperature map can be overlaid over a B-mode ultrasound image of a treatment site to differentiate target tissue from surrounding tissue. Paragraph 0094 states that one with ordinary skill in the art would “readily recognize that such spatio-temporal temperature maps can be readily overlaid over ultrasound images.”).
.

Claims 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over 12 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Barthe (PGPUB No. US 2015/0080771) in view of Behar (PGPUB No. US 2011/0087096) further in view of K. Arunachalam et al. ("Performance Evaluation of a Conformal Thermal Monitoring Sheet (TMS) Sensor Array for Measurement of Surface Temperature Distributions During Superficial Hyperthermia Treatments", June 2008, International Journal of Hyperthermia, 24(4), pages 313-325 (Year: 2008)) further in view of Deno et al. (PGPUB No. US 2011/0125150).

Regarding claims 12 and 29, modified Barthe teaches the system in claim 10, as discussed above.
However, the combination of Barthe, Behar, and Arunachalam are silent regarding a system, wherein the map includes a plurality of voxels, and indicates thermal diffusion at each of the plurality of voxels.
In an analogous imaging field of endeavor, regarding ultrasound heating of tissue, Deno teaches a system, wherein the map includes a plurality of voxels, and indicates thermal diffusion at each of the plurality of voxels (Paragraph 0009 teaches that the three-dimensional map is generated by voxels. Paragraph 0040 teaches the voxels represents the temperature intensity).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe, Behar, and Arunachalam with Deno’s teaching of a map with a plurality of voxels indicating thermal diffusion. This modified system would .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Barthe (PGPUB No. US 2015/0080771) in view of Behar (PGPUB No. US 2011/0087096) further in view of K. Arunachalam et al. ("Performance Evaluation of a Conformal Thermal Monitoring Sheet (TMS) Sensor Array for Measurement of Surface Temperature Distributions During Superficial Hyperthermia Treatments", June 2008, International Journal of Hyperthermia, 24(4), pages 313-325 (Year: 2008)) further in view of Chun-Yen Lai et al. (“Noninvasive Thermometry Assisted by a Dual Function Ultrasound Transducer for Mild Hyperthermia”, December 2010, IEEE Transactions on Ultrasonic, Ferroelectrics, and Frequency Control, Vol. 57 No. 12, pages 2671-2684).

Regarding claim 16, modified Barthe teaches the system in claim 15, as discussed above.
Arunachalam teaches a two-dimensional array of temperature sensors and a two-dimensional array of ultrasound transducers (Page 2, paragraph 1, teaches that the heating is done with the Sonotherm 1000 4x4 array 3.4 MHz ultrasound heating device Fig. 6 shows the TMS array with a 4x4 array of dots indicating sensor locations).
However, the combination of Barthe, Behar, and Arunachalam are silent regarding a system, wherein the two-dimensional array of temperature sensors includes one or more ultrasound transducers of the two-dimensional array of ultrasound transducers, wherein the one or more ultrasound transducers of the two-dimensional array of the ultrasound transducers are configured to generate a signal as a function of ultrasound reflected by the tissue, wherein the reflected ultrasound varies as a function of temperature of the tissue.
In an analogous imaging field of endeavor, regarding non-invasive ultrasound heating, Lai teaches a system, 
Page 1, paragraph 4 of the “Introduction” section, teaches that the ultrasound scanner carries out both real-time temperature feedback and an ultrasound transducer. Recited, “A commercial ultrasound scanner has served as the foundation of our system, to which we have added a custom-designed co-linear array ultrasound transducer, modified system software, and a real-time temperature feedback controller”. Page 2, paragraph 1 of the “Ultrasound System” section teaches that the array has three parallel rows) configured to generate a signal as a function of ultrasound reflected by the tissue (Fig. 11 shows ultrasound images that are generated from reflected ultrasound signals), wherein the reflected ultrasound varies as a function of temperature of the tissue (Page 7, paragraph 3 of the “Results” section, teaches that the insonation focus is examined as a function of temperature increase. Recite, “The correlation coefficient at the insonation focus was also examined as a function of the temperature increase”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Barthe, Behar, and Arunachalam with Lai’s teaching of a temperature sensor with transducer that measure the temperature of tissue. This can be incorporated in the two-dimensional arrays of ultrasound transducers and temperature sensors. This modified system would provide the user with generating high-resolution thermal maps and a means to conduct accurate hyperthermia studies (Abstract of Lai).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Sonotherm and Stauffer NPL confirm that the Sonotherm 1000 is a 4x4 array ultrasound system that uses 16 sectors. See pages 1-2 of Sonotherm and page 346 of Stauffer.
        2 Page 3 of the Labthermics description of the Sonotherm 1000 system describes as each sector as being able to be individually controlled.
        3 Sonotherm and Stauffer NPL confirm that the Sonotherm 1000 is a 4x4 array ultrasound system that uses 16 sectors. See pages 1-2 of Sonotherm and page 346 of Stauffer.